      Case 2:16-md-02724-CMR Document 1226 Filed 02/12/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA



   IN RE: GENERIC PHARMACEUTICALS                  MDL 2724
   PRICING ANTITRUST LITIGATION                    16-MD-2724

                                                   HON. CYNTHIA M. RUFE
   THIS DOCUMENT RELATES TO:
                                                   20-cv-00231-CMR
   MSP Recovery Claims Series, LLC,
   et al. v. Actavis Elizabeth, LLC et al.


                             JOINT ENTRY OF APPEARANCE

      Please enter the joint appearance of Christopher L. Coffin, Tracy L. Turner, and Anna K.

Higgins as counsel for Plaintiffs MSP Recovery Claims, Series LLC, MSPA Claims 1, LLC, and

Series PMPI, a designated series of MAO-MSO Recovery II, LLC.



Dated: February 12, 2020


                                             /s/ Christopher L. Coffin
                                             Christopher L. Coffin
                                             PENDLEY, BAUDIN & COFFIN, LLP
                                             1100 Poydras Street, Suite 2505
                                             New Orleans, LA 70163
                                             Phone: (504) 355-0086
                                             Fax: (504) 355-0089
                                             ccoffin@pbclawfirm.com

                                             /s/ Tracy L. Turner
                                             Tracy L. Turner
                                             PENDLEY, BAUDIN & COFFIN, LLP
                                             1100 Poydras Street, Suite 2505
                                             New Orleans, LA 70163
                                             Phone: (614) 657-3454
                                             Fax: (504) 355-0089
                                             tturner@pbclawfirm.com
Case 2:16-md-02724-CMR Document 1226 Filed 02/12/20 Page 2 of 3




                            /s/ Anna K. Higgins
                            Anna K. Higgins
                            PENDLEY, BAUDIN & COFFIN, LLP
                            1100 Poydras Street, Suite 2505
                            New Orleans, LA 70163
                            Phone: (504) 355-0086
                            Fax: (504) 355-0089
                            ahiggins@pbclawfirm.com

                            Attorneys for Plaintiffs MSPA Claims 1, LLC,
                            MSP Recovery Claims Series, LLC, and
                            Series PMPI, a designated series of MAO-MSO
                            Recovery, LLC
       Case 2:16-md-02724-CMR Document 1226 Filed 02/12/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Anna K. Higgins, hereby certify that on this 12th day of February 2020, the foregoing

Joint Entry of Appearance was electronically filed with the Court’s CM/ECF system, which will

automatically send email notification of such filing to all attorneys of record in this matter.



                                       /s/ Anna K. Higgins
                                       Anna K. Higgins
